Citation Nr: 1107591	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-23 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
blindness of the left eye with light perception only.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A.S.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to November 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction is currently with the RO in San Diego, 
California.  

The Veteran testified before a Decision Review Officer in 
February 2009, and a transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to compensation under 
38 U.S.C.A. § 1151 for blindness of the left eye, with light 
perception only.  

The Veteran injured his left eye in June 2003 after being hit 
with a bottle rocket.  In August 2003, the Veteran had eye 
surgery at a VA facility to repair a detached retina in his left 
eye secondary to his injury.  While the Veteran initially 
appeared to be recovering well, an examination in April 2004 
found that the Veteran's left retina was again detached.  While 
additional surgery was performed, the Veteran lost his vision in 
his left eye, with the exception of light perception.  The 
Veteran has asserted that VA failed to provide appropriate 
follow-up care following his August 2003 surgery and that his 
current left eye disability is the result of this negligence.  
Specifically, the Veteran has alleged that a follow-up 
appointment in October 2003 was cancelled by VA and a new 
appointment was not scheduled until six months later.  The 
Veteran further alleges that all attempts by him to obtain an 
earlier appointment were prevented by VA.

The Board finds that a remand is necessary for additional 
development.

First, it appears that there are potentially relevant medical 
records that are not associated with the Veteran's claims folder.  
The Veteran has submitted copies of VA treatment notes from 
December 2003 and December 2005 that do not otherwise appear to 
be of record.  On remand, the RO should associate all of the 
Veteran's VA medical records with his claims folder, including VA 
treatment records from Fort Meyers and Miami VA medical centers.  
Records of treatment provided between June 2003 and April 2004 
are particularly relevant to this claim.

Additionally, the Veteran has submitted a letter from a Dr. A.G. 
of Retina Consultants of Southwest Florida dated April 2004, 
informing the Veteran that he is overdue for the follow-up 
examination that was recommended at his last visit.  Thus it 
appears that the Veteran was receiving treatment for his eye 
condition from a private ophthalmologist in addition to the 
treatment he received from VA.  

As the nature and timing of this treatment is highly relevant to 
this claim, all treatment records from Retina Consultants of 
Southwest Florida should be associated with the Veteran's claims 
folder.  On remand the RO should provide the Veteran with a 
release, which he is asked to complete and sign promptly so that 
copies of his private medical records can be obtained.  

The Veteran is reminded that, although the VA has a duty to 
assist in developing the claim at issue, this is not a one way 
street and that he cannot stand idle when the duty is invoked by 
failing to provide important information or otherwise failing to 
cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it 
states, a duty to assist, not a duty to prove a claim with the 
claimant only in a passive role."  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).  The Veteran himself is asked to obtain 
these records and submit them to the RO in order to expedite the 
case. 

The Board also notes that the Veteran is receiving benefits from 
the Social Security Administration (SSA).  While a CD containing 
SSA records is of record, on remand the RO is asked to please 
associate a hard copy of the Veteran's SSA records with his 
claims folder.  

Accordingly, the case is REMANDED for the following action:

1.	Associate a hard copy of the Veteran's SSA 
records with his claims folder.  

2.	Associate all of the Veteran's VA 
treatment records with his claims folder, 
including all VA treatment records from 
Fort Meyers and Miami VA medical centers.

3.	Obtain the Veteran's medical records from 
Retina Consultants of Southwest Florida 
and associate them with his claims folder.  
The RO should mail a release form to the 
Veteran, who should promptly complete and 
sign this form and return it to the RO.

4.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

